Citation Nr: 0014605	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-45 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent rating for Post 
Traumatic Stress Disorder (PTSD).    

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the left leg, to include a fracture of the 
left tibia and malunion with varus deformity, currently 
evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted entitlement to 
service connection for PTSD and assigned an initial 10 
percent rating.  

The appeal also arises from an April 1996 rating decision 
which denied an increased (compensable) rating for a shrapnel 
wound to the left leg.  During the course of the appeal, in 
October 1997, the RO recharacterized the veteran's disability 
as residuals of a shrapnel wound to the left leg, to include 
a fracture of the left tibia and malunion with varus 
deformity, and increased the rating for such disability to a 
20 percent rating.  

The veteran's claims were initially before the Board in 
January 1999, at which time they were remanded for additional 
development.  Thereafter, in May 1999, the RO increased the 
veteran's initial rating for PTSD to 30 percent, and 
increased the veteran's rating for residuals of a shrapnel 
wound to the left leg, to include a fracture of the left 
tibia and malunion with varus deformity to 30 percent.

It is noted that in May 1999, the RO granted the veteran 
service connection for residual muscle impairment with 
fatigability, left lower extremity as secondary to the 
service-connected disability of shrapnel wound with fractured 
left tibia and malunion, and assigned a 10 percent rating 
effective April 3, 1999.  The veteran disagreed with this 
decision, and in August 1999, the RO issued a supplemental 
statement of the case regarding such issue.  The RO informed 
the veteran that this represented a new issue not previously 
under appeal, and that should he desire to perfect an appeal 
relating to this issue, that he should submit a substantive 
appeal.  However, the veteran never submitted a substantive 
appeal in order to perfect his appeal.  

The propriety of the initial 30 percent rating assigned for 
PTSD will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has malunion of the left tibia, and a marked 
ankle disability.  

3.  Even when painful motion and pain with flare-ups is 
considered, the veteran does not have nonunion of the left 
tibia with loose motion; nor does he have ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  

4.  The veteran has degenerative arthritis of the left knee.  

5.  The range of motion of the veteran's left knee is from 0 
to 120 degrees, with pain in the knee noted, and attributed 
to the veteran's service-connected fracture of the tibia.  

6.  The veteran's painful motion of the left knee, both 
during flare-ups and as noted at his May 1999 examination is 
the equivalent of limited motion to a noncompensable degree.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a shrapnel wound to the left leg, to include a 
fracture of the left tibia and malunion with varus deformity 
have not been met.  38 U.S.C.A. § § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271 (1999). 

2.  The criteria for a separate, additional 10 percent 
disability evaluation for degenerative arthritis of the left 
knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that on the veteran's report of 
medical history form from separation in March 1970, he 
reported that he broke his leg on May 11, 1969, in Vietnam.  
It was explained on the back of the form that the veteran had 
fractured his left leg in Vietnam.  No other medical records 
were available.  

In a statement dated July 1970, the veteran asserted that he 
was hit on May 11, 1969, and received shrapnel in both legs.  
He asserted that he was wounded in Vietnam, and from there 
went to the 7th Field Hospital in Japan.  

In September 1970, the Adjutant General verified that there 
were no records of the veteran on file from 1969 from the 7th 
Field Hospital.  

Copies of VA Medical Center treatment records were submitted 
from the 1980s to early 1990s.  The veteran was hospitalized 
for alcoholism in 1985.  The veteran was hospitalized from 
December 14, 1993, to January 11, 1994, for antabuse therapy, 
alcohol detoxification and rehabilitation, and drug 
rehabilitation.  

A VA x-ray report from February 1994 noted that there was 
evidence of an old healed fracture involving the mid shaft of 
the left tibia.  

Copies of VA Medical Center treatment records were submitted 
from 1995 and 1996.  The veteran was seen in October 1996 for 
his left leg.  Examination showed moderate varus of the 
distal tibia.  The leg was tender at the site of the 
deformity.  There was excellent range of motion in the left 
ankle and knee.  There was no medial joint line tenderness.  
There was 14 degrees of varus.  Assessment was tibial 
malunion.  It was noted that the veteran was not interested 
in corrective osteotomy, but that this could be done by rod.  

The veteran underwent a VA orthopedic examination in May 
1997.  The veteran stated that he continued to have pain 
mostly in the area of the fracture site, but he did not have 
severe pain in his knee, although he did occasionally have 
medial joint line pain.  The veteran also had pain in the 
lateral aspect of his left ankle.  Examination showed that 
the veteran's left lower extremity had an obvious deformity 
with a varus malalignment of the tibia.  The veteran's knee 
was tender along the medial joint line with palpable 
osteophytes present.  Range of motion of the knee was full 
and painless.  Rotation of the lower leg appeared to be 
slightly internally rotated with regard to normal standards.  
The examiner could not compare the left leg to the right leg 
due to a recent injury to the right leg.  The examiner's 
fracture site was nontender to torque and percussion, but he 
did have slight tenderness to bending stresses.  The veteran 
was tender along the lateral ankle especially at the area of 
the calcaneal fibular ligament.  In stance, the veteran's 
ankle appeared to be maximally everted in order to achieve a 
planar grade stance with his varus malalignment of his tibia.  
He had a neutral to 5 degrees internal progression angle on 
the left.  His shrapnel wounds on the anterior aspect of his 
tibia were all very well healed and nontender to light touch 
and pinprick.  The examiner stated that sensation appeared to 
be intact throughout the anterior aspect of his tibia.  There 
were no areas of muscle wasting or atrophy, and all muscle 
compartments appeared to function with 5/5 strength and good 
range of motion.  

The examiner's impression was that the left tibia fracture 
occurred at the same as the shrapnel wound.  The examiner 
stated that the veteran appeared to have a malunion with 
varus deformity of his tibia and probable internal rotation 
of the tibia; the examiner stated that this deformity could 
not be tested due to current injury to the contralateral 
extremity.  The examiner stated that the deformity might be 
corrected with an osteotomy of the tibia, but that due to the 
injury to the contralateral leg, the veteran was not a 
candidate.  

A VA x-ray report from May 1997 showed that there was an old 
healed fracture at the junction of the mid and distal shafts 
of the left tibia.  No acute fractures or other abnormalities 
were identified at the left tibia and fibula.  

The veteran was afforded a hearing before the RO in June 
1997, a transcript of which has been associated with the 
claims folder.  The veteran referred to a VA x-ray report 
from 1994 showing that he had an old healed fracture of the 
midshaft of the tibia.  He testified that a doctor in August 
1996 told him that he would need a steel rod in his leg.  He 
described pain in his leg when it hurt.  He stated that it 
was getting weaker, and that it hurt when he walked.  He 
stated that he was not seen as an outpatient at the VA 
Medical Center in 1997.  He described having done 
construction work since service, but indicated that he had 
not had an on-the-job injury.  He described being in a cast 
for his leg in service.

The veteran underwent a VA examination for his PTSD in 
October 1997.  The examiner stated that he had reviewed the 
claims file.  It was noted that the veteran had recently had 
a right below the knee amputation of his right leg from a 
ladder accident several years prior with recurrent infection.  
He stated that his main problems were the recurrent dreams 
that he had, and his difficulty sleeping.  He described 
dreaming about an incident in Vietnam 3-4 times a week, and 
that he only slept 4-5 hours a night.  He stated that he 
started to get emotional when he thought about things in 
Vietnam, so had to get outside.  He stated that he did not 
want to see a psychiatrist.  He described a previous drinking 
problem.  He described working up until the last couple of 
years in construction.  He indicated that he had been married 
to his second wife for about 20 years, and that he kept in 
contact with his 3 children by his first wife.  He stated 
that he had a few friends.  He indicated that he liked to be 
outside, and liked to garden.  

Examination showed that the veteran was in a wheelchair.  His 
grooming was fair, and he was casually dressed.  He was 
oriented to time, person, and place.  His mood appeared 
normal except when he started talking about things that 
happened in Vietnam, and then he became tearful.  He denied 
hallucinations.  There was no evidence of delusions.  He was 
able to remember three objects over five minutes.  The 
examiner's impression was PTSD.  The examiner concluded that 
the veteran had intrusive thoughts, sleep disturbance, 
nightmares, and avoidance of things that reminded him of 
trauma.  He stated that the veteran had been unwilling to get 
psychiatric treatment.  The examiner concluded that the 
veteran was mildly to moderately disabled by his psychiatric 
symptoms.  

The veteran was afforded a hearing before the RO in July 
1998, a transcript of which has been associated with the 
claims folder.  It was noted that the veteran had recently 
had his right leg removed.  The veteran described receiving 
counseling for domestic violence, which had been ordered by a 
judge.  He testified that he was not currently working, but 
had previously worked construction with his brother for about 
11 years.  He asserted that he was not working because of his 
PTSD, and his leg.  He asserted that co-workers used to get 
on his nerves.  He stated that being around a lot of people 
bothered him, and that he had had to miss work because of 
this in the past.  He described getting 4-5 hours of sleep 
per night.  He indicated that he had been married to his wife 
for 10 years.  He testified that he was not able to 
socialize, and that he spent a lot of time outside by 
himself.  He stated that he gardened as a form of therapy.  

VA x-rays were taken in April 1999.  An x-ray of the left 
knee indicated that no effusions were seen, and joint spaces 
were relatively preserved, with no additional findings.  An 
x-ray of the left tibia and fibula noted an old healing 
fracture in the mid diaphysis of the tibia with satisfactory 
alignment.  An x-ray of the left ankle noted an old fracture 
involving the mid tibial, with no soft tissue swelling, and 
intact ankle mortise.  

The veteran underwent a VA examination for his joints in May 
1999.  The examiner stated that he had reviewed the C file.  
The veteran claimed to have some left ankle pain with day to 
day activities with a basically crooked leg.  It was noted 
that the veteran's right lower extremity consisted of an 
amputation.  

The examiner noted that the veteran was status post shrapnel 
injury to the left leg, and had ankle and knee arthritis most 
likely secondary to the malunion to the left tibia treated in 
a cast.  There was a significant malunion of the left tibia 
of about 20 degrees or so.  In terms of leg length 
difference, this was difficult to say given the fact that the 
veteran had amputation of the right.  The examiner guessed 
that if the right leg was still in place and was normal, that 
there would be an apparent leg length discrepancy because of 
the significant varus deformity of the malunion of the left 
tibia.  The veteran did not have a complete normal gait.  He 
did have a significant limp because of pain in the left lower 
extremity.  The examiner noted that it was difficult to 
determine the veteran's muscle damage, but stated that some 
would likely have been present given the shrapnel injury to 
the lower extremity.  There was no obvious nerve damage.  
Superficial scars throughout the leg appeared to be not 
tender, but were fairly obvious throughout the leg.  Range of 
motion of the knee was 0 to 120 degrees with some mild medial 
joint line tenderness.  The left ankle had range of motion 
from dorsiflexion 10 degrees, plantar flexion to 30 degrees, 
with pain with this motion and crepitus.  

The veteran had decreased movement and excess fatigability 
and was not very coordinated.  He had pain in his ankle and 
knee, all attributed directly to the tibia fracture and the 
20 degree malunion, which was known over the years to cause 
significant increase loads across the knee and ankle joints 
and was known to accelerate degenerative joint disease.  The 
veteran stated that when he attempted to ambulate more than 
usual on the left leg, he had significant flare-ups and at 
that point was limited considerably and had a more pronounced 
limp, and was unable at times to ambulate enough to do his 
daily activities.  The examiner noted that it was difficult 
to assess any additional degree of range of motion loss 
during flare-ups, but noted that it was likely present.  

The veteran underwent a VA examination for PTSD in May 1999.  
The examiner stated that he had reviewed the C file.  The 
veteran stated that physically he was doing better than 
October 1997 (when he had been in a wheelchair and had 
recently undergone a right below the knee amputation), 
although he continued to have pain on a daily basis.  

As far as psychiatric symptoms, the veteran stated that he 
was perhaps doing a little worse.  He indicated that he had 
still not sought psychiatric care, although he wanted to.  He 
described nightmares occurring on the order of maybe 3 times 
a week.  He stated that during the day he did alright, and 
tried to keep busy.  He described working in a garden.  He 
described accompanying a friend on the friend's business.  He 
stated that he tried to stay involved with people, and keep 
busy.  He stated that he was depressed on a daily basis, but 
that he did not get so depressed that he thought about 
hurting himself or other people.  He described not being a 
violent person.  He stated that he got along with people, and 
liked to be in their company.  He described a large startle 
response if he heard a loud noise.  He stated that he was not 
taking any medication.  He stated that he got along well with 
his wife, had some friends, and kept in contact with his 
three kids from his first marriage.  

Examination showed that the veteran was casually dressed, and 
oriented to time, person, and place.  He appeared tired 
during the interview.  When the subject turned to Vietnam, he 
became upset.  It was noted that he was near tears, and tried 
hard not to cry.  He denied hearing voices or seeing visions.  
There was no evidence of delusions.  He indicated that he 
wanted to work, and was going to try to work.  He felt that 
his leg was the main thing that held him back.  He also said 
that he had some trouble with concentration and finishing 
things.  He was able to spell backwards and forwards, and 
could do simple mathematics.  

The examiner's impression was PTSD.  On Axis II, impression 
was status post leg amputation, ankle problem, and tinnitus.  
On Axis IV, impression was being unable to work.  GAF score 
was 60.  The examiner concluded that the veteran had moderate 
symptoms of PTSD, with insomnia and depressed mood.  The 
examiner noted that the veteran had few friends and went to 
some length to avoid intrusive thoughts.  It was noted that 
the veteran had some meaningful interpersonal relationships 
and was not suicidal.  The examiner concluded that the 
veteran was moderately disabled from his psychiatric 
disorder.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.   38 C.F.R. § 4.71(a), Diagnostic 
Code 5262. (1999).

When there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  When there 
is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees, then a 30 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5270. (1999).

When there is marked limitation of motion of the ankle, then 
a 20 percent rating is assigned.  When there is moderate 
limitation of motion of the ankle, then a 10 percent rating 
is assigned. 38 C.F.R. § 4.71(a), Diagnostic Code 5271. 
(1999).

When there is ankylosis of the knee that is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, 
then a 60 percent rating is assigned.  When there is 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, then a 50 percent rating is assigned.  When there is 
ankylosis of the knee in flexion between 10 and 20 degrees, 
then a 40 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5256 (1999).  

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned.  
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).  

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1999).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

The veteran's disability has been evaluated by the RO as 30 
percent disabling under Diagnostic Code 5262 for impairment 
of the tibia and fibula.  In order to get an increased rating 
to 40 percent, the evidence must show that there is nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  As will be described below, the evidence does not 
show such findings.  However, as will be described below, the 
evidence does show that the veteran is entitled to an 
additional 10 percent rating for degenerative arthritis of 
the left knee.  

An x-ray of the left tibia and fibula from April 1999 noted 
an old healing fracture in the mid diaphysis of the tibia 
with satisfactory alignment.  At the veteran's May 1999 VA 
examination, there was significant malunion of the left tibia 
noted, and it was further noted that the veteran had 
arthritis of the left ankle and knee.  The examiner stated 
that the arthritis was most likely secondary to the malunion 
of the left tibia.  The examiner stated that the veteran had 
pain in the left ankle and knee attributed directly to the 
tibia fracture and the 20 degree malunion.  However, the 
evidence did not show that there was nonunion of the tibia 
and fibula, loose motion, or that the veteran had to wear a 
brace on his left leg.  Accordingly, as such findings are 
necessary to support a 40 percent rating under Diagnostic 
Code 5262, the evidence does not show that the veteran is 
entitled to an increased rating to 40 percent under 
Diagnostic Code 5262.  

In the RO's May 1999 rating decision that increased the 
veteran's disability rating to 30 percent, the RO noted that 
the veteran had pain in the ankle and knee joints along with 
flare-ups that contributed to functional loss.  Thus, the RO 
has already considered 38 C.F.R. § § 4.40 and 4.45 in its 30 
percent rating.  Even when the regulations in 38 C.F.R. 
§ § 4.40 and 4.45 pertaining to functional loss of the joints 
due to pain, weakened movement, excess fatigability, or 
incoordination, even during flare-ups, are considered, the 
veteran's disability is not such that it is the equivalent of 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  Thus, the veteran is not entitled to an 
increased rating from 30 percent when his fracture of the 
left tibia and fibula is considered pursuant to Diagnostic 
Code 5262.  

Although the evidence shows that the veteran has arthritis of 
the ankle, he would not be entitled to a higher rating than 
30 percent were his disability of the ankle considered under 
other diagnostic codes for limitation of motion or ankylosis.  
The highest rating under Diagnostic Code 5271 for limitation 
of motion of the ankle is only 20 percent.  The rating 
criteria in Diagnostic Code 5270 for ankylosis of the ankle 
do not include loss of range of motion.  Therefore, sections 
4.40 and 4.45, with respect to pain on motion, are not 
applicable under Diagnostic Code 5270. See Johnston v. Brown, 
10 Vet.App. 80 (1997).  Thus, 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating in this case.  While 
the veteran has complained of pain in his left ankle, this 
pain has already been considered in the 30 percent rating 
under Diagnostic Code 5262, for nonunion of the tibia and 
fibula.  

At the veteran's May 1999 VA examination, the examiner noted 
that the veteran's left knee arthritis was most likely 
secondary to the malunion of the left tibia, and that the 
pain in the knee was attributed directly to the tibia 
fracture.  The criteria under Diagnostic Code 5262 allow for 
ratings for both ankle and knee disabilities.  As the 
veteran's ankle disability has already been rated in the 
above discussion regarding Diagnostic Code 5262, it must next 
be determined whether the veteran is entitled to a separate 
rating for arthritis of the left knee.  

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Under Diagnostic Codes 5260 and 5261, the veteran's left knee 
must have flexion limited to 60 degrees or extension limited 
to 5 degrees to warrant a noncompensable rating.  If he 
warrants such a noncompensable rating, then a ten percent 
rating can be assigned under Diagnostic Code 5003.  The most 
current VA examination report from May 1999 specifically 
stated that the veteran had range of motion from 0 to 120 
degrees.  At his May 1997 VA examination, he had full and 
painless range of motion.  Thus, he does not meet the 
schedular criteria for a noncompensable rating under 
limitation of motion.  However, at the May 1999 VA 
examination, the examiner commented that the veteran had 
significant flare-ups when he attempted to ambulate more than 
usual on his left leg.  The examiner noted that it was 
difficult to assess any additional degree of range of motion 
loss during flare-ups, but that it was likely present.  The 
veteran was also observed to have pain in his left knee, 
which the examiner attributed to the tibia fracture and the 
20 degree malunion.  Thus, although the veteran does not have 
limitation of motion to a noncompensable degree, based on the 
examiner's statement and following the directives issued in 
DeLuca and Lichtenfels, the veteran's painful motion and pain 
upon flare-ups is deemed to be limited motion to a 
noncompensable degree.  Therefore, the veteran is entitled to 
a separate ten percent rating for such painful motion of the 
left knee. 

The veteran is not entitled to a higher rating than 10 
percent for such painful motion as his painful motion and 
pain upon flare-ups does not limit his range of motion of the 
left knee to more than a noncompensable degree.  It is noted 
that the veteran had full range of motion at his VA 
examinations in May 1997 and May 1999.  Regarding the 
limitation of functional ability during flare-ups or when the 
knee was used over time, the examiner at the May 1999 VA 
examination stated only that it was difficult to assess any 
additional degree of range of motion loss during flare-ups, 
but that it was likely present.  Thus, even considering 
painful motion and pain upon flare-ups, the veteran is not 
entitled to a higher rating than 10 percent for painful 
motion of the left knee.  

In summary, the veteran's claim for an increased rating from 
30 percent disabling for his residuals of a shrapnel wound to 
the left leg, to include a fracture of the left tibia and 
malunion with varus deformity is denied, but a separate 10 
percent rating for arthritis of the left knee is assigned.  
38 C.F.R. § 4.7.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine 
whether the residuals of the veteran's shrapnel wound to the 
left leg, to include a fracture of the left tibia and 
malunion with varus deformity had increased in severity 
enough to warrant an increased rating.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, the 
veteran's claim for an increased rating from 30 percent 
disabling for residuals of a shrapnel wound to the left leg, 
to include a fracture of the left tibia and malunion with 
varus deformity must be denied; however, a separate rating of 
10 percent for arthritis of the left knee is assigned.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a shrapnel wound to the left leg, to include a fracture of 
the left tibia and malunion with varus deformity, is denied.

A separate, additional 10 percent rating is granted for the 
veteran's arthritis of the left knee.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim challenging the propriety of the initial 
30 percent rating for PTSD was initially before the Board in 
January 1999, at which time it was remanded for a VA 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the directives in the January 1999 remand, the 
veteran was afforded a VA psychiatric examination in May 
1999.  However, the examination did not answer many of the 
questions that the Board posed in its remand.  For example, 
the examiner did not answer whether the veteran had a 
flattened affect.  Nor did the examiner answer whether the 
veteran had circumstantial, circumlocutory, or stereotyped 
speech, or had difficulty in understanding complex commands.  
The examiner also did not answer whether the veteran had 
impairment of short-and long-term memory.  The examiner also 
did not answer whether the veteran had impaired judgment or 
impaired abstract thinking.  

Therefore, under Stegall v. West, before a decision is made 
regarding the propriety of the veteran's initial 30 percent 
rating for PTSD, the veteran's claim must be remanded for 
another VA examination which answers all questions posed by 
this remand.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all recent records of treatment of the 
veteran's psychiatric disorders.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder and the new rating criteria for 
mental disorders, which became effective 
in November 1996, be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
psychiatric examination.  The findings of 
the examiner must address the presence or 
absence of symptoms set forth in the new 
criteria contained in the rating 
schedule.  All appropriate testing is to 
be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  It is imperative that the 
physician include a definition of the 
numerical code assigned under that manual 
in order to assist the RO and the Board 
to comply with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993).  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks, and if so, how often does 
he have them?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his 
personal appearance and hygiene?

q.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

r.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

To the extent possible, the examiner 
should state whether any positive 
symptomatology noted above is 
attributable to any conditions other than 
his service-connected PTSD.

4.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should take 
adjudicative action on the issue of the 
issue of the propriety of the initial 
rating for PTSD from 30 percent 
disabling.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



